Citation Nr: 0515701	
Decision Date: 06/10/05    Archive Date: 06/21/05

DOCKET NO.  04-00 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
disorders of the lumbar spine and cervical spine.

2.  Entitlement to service connection for disorders of the 
lumbar spine and cervical spine, secondary to residuals of a 
stress fracture of the right hip with chronic septic 
arthritis.

3.  Entitlement to service connection for a closed head 
injury, with loss of cognitive function and atrophy of the 
frontal lobe.

4.  Entitlement to service connection for a left knee 
disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to December 
1968.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Atlanta, Georgia 
Regional Office (RO) of the United States Department of 
Veterans Affairs (VA).  The RO has denied reopening of a 
claim of entitlement to service connection for disorders of 
the lumbar spine and cervical spine.  The RO has also denied 
entitlement to service connection for disorders of the lumbar 
spine and cervical spine, claimed as secondary to residuals 
of a stress fracture of the right hip with chronic septic 
arthritis, entitlement to service connection for a closed 
head injury, with loss of cognitive function and atrophy of 
the frontal lobe, and entitlement to service connection for a 
left knee disorder.

The issues of entitlement to service connection for disorders 
of the lumbar spine and cervical spine, both on a direct 
basis, and secondary to a service-connected right hip 
disability, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  The remand also 
addresses the veteran's claim for service connection for a 
left knee disorder.



FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal to reopen a 
claim for service connection for lumbar and cervical spine 
disorders, and his appeal for service connection for head 
injury residuals.

2.  Entitlement to service connection for lumbar and cervical 
spine disorders was denied in an unappealed rating decision 
in May 1987.

3.  Medical treatment records and medical opinions added to 
the record since May 1987 are so significant that they must 
be considered in order to fairly decide the merits of the 
claim.

4.  The veteran did not receive treatment during service for 
any head injury.

5.  Evidence of a head injury noted more than twenty years 
after service is not related to any head injury during 
service.


CONCLUSIONS OF LAW

1.  The May 1987 rating decision denying entitlement to 
service connection for lumbar and cervical spine disorders is 
final.  38 U.S.C.A. § 7105 (West 2002).

2.  New and material evidence has been added to the record 
since the May 1987 rating decision denying entitlement to 
service connection for lumbar and cervical spine disorders.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001).

3.  Chronic residuals of a head injury, to include 
neurological and psychological residuals were not incurred or 
aggravated in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veteran's Claims Assistance Act (VCAA), and its 
implementing regulations, address VA's duties to notify a 
claimant of information and evidence necessary to 
substantiate a claim for VA benefits, and to assist a 
claimant in obtaining such evidence.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2004); 38 C.F.R. § 3.102, 3.156, 3.159, 3.326 (2004).  VA is 
not required to provide assistance to a claimant, however, if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  38 U.S.C.A. § 5103A.  With 
respect to claims requiring new and material evidence, the 
VCAA states that, "[n]othing in this section shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented."  38 U.S.C.A. § 5103A(f).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In August 2002 and March 2003, the RO sent 
the veteran notices that fulfilled this standard.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  With respect to the veteran's claim to 
reopen a claim of entitlement to service connection for 
disorders of the lumbar spine and cervical spine, and his 
claim of entitlement to service connection for head injury 
residuals, his service department medical records are on 
file, and VA treatment records have been associated with the 
claims files.  All available identified private treatment 
records have been obtained, and there is no indication that 
any pertinent evidence was not received.  In March 2005, the 
veteran testified at the RO before the undersigned Veterans 
Law Judge.

The veteran has not had a VA examination that specifically 
addressed the nature and etiology of residuals of any head 
injury.  In this regard, however, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) reviewed 
the relevant subsection of the regulation, 38 C.F.R. § 
3.159(c)(4)(i)(A)-(C), in Paralyzed Veterans of America, et. 
al., v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003).  The Federal Circuit noted that the regulation, 
unlike the statute, contained a requirement that the claimant 
establish that he has suffered an event, injury, or disease 
in service in order to trigger VA's obligation to provide a 
VA medical examination or obtain a medical opinion.  The 
Federal Circuit found that the regulation properly filled a 
gap left in the statute.  The Federal Circuit referenced a 
preceding section of the statute, 38 U.S.C.A. § 5103A(a)(2), 
which indicates that VA is not required to provide assistance 
to a claimant if no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  The 
Federal Circuit found that, if the evidence of record does 
not establish that the veteran suffered an event, injury, or 
disease in service, no reasonable possibility exists that 
providing a medical examination or obtaining a medical 
opinion would substantiate the claim.  In making this finding 
the Federal Circuit noted the arguments made by the Secretary 
that "a medical examination or opinion generally could not 
fill the gap left by the other evidence in establishing a 
service connection."  Paralyzed Veterans of America, et. 
al., 345 F.3d at 1356.  

In this case, the veteran claims that he sustained a head 
injury during service, when he fell while rappelling.  His 
service medical records are silent for reports of or 
treatment for head injury.  There is no contemporaneous 
evidence of a head injury during service, and the earliest 
evidence of a history of head injury is dated more than 
twenty years after service.  Under these facts, the Board 
finds that it is not necessary to order a medical examination 
to determine the nature and etiology of any head injury 
residuals.  The Board reaches this conclusion because any 
such opinion could not establish the existence of the claimed 
in-service head injury.  See Godfrey v. Brown, 8 Vet. App. 
113, 121 (1995) (the Board is not required to accept a 
medical opinion that is based on the veteran's recitation of 
medical history).

In the August 2002 VCAA letter, VA asked the veteran to 
advise VA if there were any other information or evidence he 
considered relevant to his claims so that VA could help him 
by getting that evidence.  In the August 2002 and March 2003 
VCAA letters, and in a December 2003 statement of the case, 
VA advised the veteran what evidence VA had requested, and 
what evidence VA had received.  Therefore, the duty to notify 
the appellant of any inability to obtain records does not 
arise in this case.  Id.  Thus, VA's duty to assist has been 
fulfilled with respect to the claim to reopen the issue of 
entitlement to service connection for lumbar and cervical 
spine disorders, and the claim for service connection for 
head injury residuals. 

Fourth, VA issued a VCAA letter in August 2002, prior to the 
initial adverse rating decision of November 2002.  That prior 
notice satisfied the veteran's entitlement, as explained by 
the United States Court of Appeal for Veterans Claims 
(Court), to VCAA notice prior to initial adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

VA's communications with the veteran have essentially 
notified the appellant that he needed to submit all evidence 
in his possession.  To the extent, however, that VA may have 
failed to fulfill any duty to notify and assist the veteran, 
the Board finds that error to be harmless.  Of course, an 
error is not harmless when it "reasonably affect(s) the 
outcome of the case."  ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).  In this case, however, because 
there is not a scintilla of evidence that any failure on the 
part of VA to further comply with the VCAA reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  While perfection is an aspiration, the 
failure to achieve it in the administrative process, as 
elsewhere in life, does not, absent injury, require a repeat 
performance.  Miles v. M/V Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).



Request to Reopen Claim for Service Connection for Disorders 
of the
Lumbar Spine and Cervical Spine

In a May 1987 rating decision, the RO denied service 
connection for back and neck injuries.  The veteran was 
notified of that decision and of his right to appeal, but he 
did not perfect a timely appeal.  Hence, the May 1987 rating 
decision is final.  38 U.S.C.A. § 7105.  

A final decision on a claim that has been denied shall be 
reopened if new and material evidence with respect to that 
claim is presented or secured.  38 U.S.C.A. §§ 5108, 7104(b).  
The United States Court of Appeals for Veterans Claims 
(Court) has ruled that, if the Board determines that new and 
material evidence has been submitted, the case must be 
reopened and evaluated in light of all of the evidence, both 
new and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

The regulation defining new and material evidence, 38 C.F.R. 
§ 3.156, was revised in 2001.  The revised regulation applies 
to any claim to reopen a finally decided claim received on or 
after August 29, 2001.  See 66 Fed. Reg. 45,620 (2001).  On 
May 30, 2001, VA received the veteran's claim to reopen a 
claim for service connection for back and neck disorders.  
Therefore, 38 C.F.R. § 3.156 (2001) is applicable to this 
case.

Under 38 C.F.R. § 3.156 (2001), new and material evidence 
means evidence, not previously submitted to agency decision 
makers, which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which, by itself, or in 
connection with previously assembled evidence, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In the May 
1987 rating decision, the RO considered service medical 
records that were silent for injuries or complaints involving 
the back or neck.  At a November 1968 hospital examination 
there was no evidence of a back disorder.  Later that month 
in connection with a separation examination the veteran 
denied a history of recurrent back pain.  The RO also 
considered the report of an April 1982 VA medical examination 
in which the veteran reported having incurred chronic pain in 
both hips, and a right hip stress fracture after jumping out 
of a helicopter during service.  In his April 1987 claim, the 
veteran asserted that he had fallen and injured both hips, 
the back, the neck, and the right knee during a rappelling 
exercise in service.  The RO denied the claim because it 
found that the veteran's service medical records did not show 
any injuries of the back or neck.

Evidence added to the record since the May 1987 rating 
decision includes recent medical records and statements 
reflecting spine disorders, including spondylosis and 
stenosis of the lumbar spine, and degenerative disc disease 
of the cervical spine, with history of surgical fusion in 
1997.  In a November 2002 statement, private orthopedist 
David J. Conaway, D.O., wrote that the veteran had apparently 
sustained injuries to both hips, both knees, his low back, 
and his neck in a jump from a helicopter during service.  In 
March 2005, private physician Robert Monett, M.D., provided 
the opinion that lumbar stenosis was caused by an altered 
gait that was more likely than not due to his fractured right 
hip.  Other private physicians also presented opinions 
regarding the possible or likely etiology of the veteran's 
low back and neck disorders.

In November 2002, the veteran submitted a copy of a record of 
clinical treatment at an Army hospital in November 1968.  The 
copy differs from the original treatment record, which is 
included in the service medical records associated with the 
veteran's claims file.  The original shows treatment for a 
skin infection on the left forearm and a stress fracture of 
the right hip.  The copy has words added to indicate the 
presence of injuries of the left hip, lumbar spine, cervical 
spine, and head.  In his March 2005 hearing, the veteran 
stated that he had not made the changes to the copy of the 
treatment record.  He indicated that he did not believe that 
the altered copy was an accurate document, and expressed that 
the Board should consider only the original document.  The 
Board concurs.  Hence, it will consider only the original 
document.

The medical records and opinions received since the 1987 
rating decision show current disorders of the low back and 
neck, and address the question of the etiology of those low 
back and neck disorders.  The new evidence is relevant and 
sufficiently significant that it must be considered in order 
to fairly decide the merits of the claim.  Therefore, the 
claim is reopened.

Service Connection for Head Injury

The veteran contends that he injured his head during service 
when he fell while rappelling.  The veteran's service medical 
records do not reflect any reports of or treatment for head 
injury.  The veteran had two periods of inpatient treatment 
for a skin disorder described as pyoderma and staph 
infection.  A treatment note from November 1968 reflects that 
he was being followed by the orthopedic service for a stress 
fracture of the right hip.  The service medical records do 
not contain further records of the right hip treatment.  As 
noted above, the Board will consider only the original of a 
November 1968 Army hospital treatment record, and will not 
consider an altered copy of that record that VA received in 
2002.  In a November 1968 medical history, the veteran did 
not report any history of head injury, and the report of a 
November 1968 separation examination did not report any head 
injury.  The separation examination did note scars on the 
left wrist, chin, and forehead that were not noted on the 
June 1968 induction examination.

The veteran's December 1968 claim for VA disability 
compensation included claims for service connection for a 
right hip injury and a nervous condition.

Documents in the claims file reflect that in January and 
April 1969, the RO requested the veteran's service medical 
records from the National Personnel Records Center (NPRC) in 
St. Louis, Missouri.  NPRC indicated in January 1969 that 
those records had not yet been transferred by the Army to the 
NPRC.  In April 1969, the NPRC sent service medical records 
for the veteran to VA, but indicated that clinical treatment 
records had not yet been retired to NPRC.  The RO made 
another records request to NPRC in 1982, and NPRC sent the RO 
all available records at that time.  

In 1990, the veteran's claims file was handled at the Board 
by a Board employee who was later dismissed for tampering 
with records in some claims files.  The veteran was informed 
of this fact in April 1995, and offered an opportunity to 
respond.

The claims file does not contain records of treatment for any 
disorder related to a head injury for more than twenty years 
following service.  In December 1992, the veteran had a 
neuropsychological evaluation at which time he complained of 
headaches, sleep problems, memory problems, slowed thinking, 
and irritability.  The examination report contains several 
unusual gaps in the spacing.  The examiner indicated that 
test results showed significant evidence of a closed head 
injury.  The examiner recommended treatment for recovery from 
the injury.

VA outpatient treatment notes from October 2001 reflect that 
the veteran reported a history of multiple small vessel 
cerebrovascular accidents (CVAs).  In September 2002, private 
physician Harold E. Holloway, D.O., wrote that the veteran 
suffered from a loss of function as a result of a closed head 
injury that occurred in 1968.  The veteran submitted a claim 
in September 2002 for service connection for residuals of a 
closed head injury.  He reported that he had sustained 
numerous injuries, including a head injury, in a fall during 
service.  

At his March 2005 hearing, the veteran stated that he had 
sustained injuries when he fell while rappelling.  He stated 
that he first landed hard on his feet, and then rolled and 
hit his head on the ground hard.

The veteran's self report of sustaining a head injury during 
service is not corroborated by his service medical records.  
While it is not clear whether all of his service medical 
records are present in the claims file, it is significant 
that medical history and medical examination reports 
completed at the veteran's November 1968 separation 
examination do not report any history of head injury.  The 
earliest medical evidence of head injury is from 1992, many 
years after service.  There is also evidence that the veteran 
suffered multiple strokes at some time prior to October 2001.  
In light of the lack of contemporaneous evidence of a head 
injury in service, and the lack of evidence of any head 
injury residuals for many years after service, the Board 
concludes that the preponderance of the evidence is against 
finding that any current neurological and psychological 
symptoms are associated with any head injury in service.  
Therefore, the claim for service connection for head injury 
residuals is denied.


ORDER

The claim for entitlement to service connection for lumbar 
and cervical spine disorders is reopened.

Entitlement to service connection for head injury residuals 
is denied.


REMAND

The veteran claims entitlement to service connection for 
lumbar and cervical spine disorders either as directly 
incurred in service, as a result of trauma from falling while 
rappelling, or secondary to his service-connected right hip 
disorder.  The Board will seek additional evidence relevant 
to these theories.  In this regard, medical records in the 
claims file note that the veteran underwent cervical spine 
fusion surgery in August 1997.  The veteran should identify 
the sources of his cervical spine treatment, and the RO 
should obtain the treatment records.  The claims file 
contains several, somewhat varying, opinions about the 
possible or likely etiology of the veteran's low back and 
neck disorders.  Accordingly, the veteran should undergo a VA 
medical examination, and the examiner should provide an 
opinion regarding the likely etiology of current disorders, 
and attempt to reconcile the varying opinions of record.

In March 2005, the RO denied the veteran's claim for service 
connection for a left knee disorder.  Later in March 2005, 
the veteran filed a notice of disagreement with that 
decision.  The RO has not issued a statement of the case in 
response to that notice of disagreement.  The Board must 
remand the issue of service connection for a left knee 
disorder to the RO to issue a statement of the case.  
38 U.S.C.A. § 7105 (West 2002); Manlincon v. West, 12 Vet. 
App. 238 (1999).

Accordingly, this case is REMANDED for the following:

1.  The RO should issue a statement of 
the case with regard to the issue of 
entitlement to service connection for a 
left knee disorder.  If the veteran files 
a timely substantive appeal, the RO 
should develop relevant evidence as 
appropriate, and review the claim.

2.  The RO should ask the veteran to 
identify the sources of postservice 
treatment, including cervical surgery in 
1997.  Thereafter, the RO should obtain 
records of that treatment.

3.  After completing the foregoing, the 
RO should schedule the veteran for a VA 
orthopedic examination.  The veteran's 
claims file must be provided to and 
reviewed by the examiner.  The examiner 
should provide diagnoses for any current 
cervical and/or low back disorders.  For 
each disorder identified, the examiner 
must opine whether it is at least as 
likely as not (i.e., is there a 50/50 
chance) that the disorder began or was 
aggravated between June and December 
1968.  The examiner must also opine 
whether it is at least as likely as not 
that either disorder is caused or 
aggravated by the appellant's service 
connected right hip disorder.  The 
opinions of record which address the 
etiology of these disorders must be 
discussed, as well as the fact that the 
service medical records do not include 
any complaints or findings pertaining to 
either a chronic cervical or lumbar 
disorder in service.  If the examiner 
finds that there is no relationship 
between any current cervical and/or 
lumbar disorder and either service or the 
service connected right hip disorder, 
then the examiner must address why she/he 
rejects the favorable medical opinions 
discussed above.  A complete rationale 
must be provided for any opinion offered.  

4.  Thereafter, the RO should review the 
case.  If any claim remains denied, the 
RO should issue a supplemental statement 
of the case.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The veteran has the right to 
submit additional evidence and argument on the matters that 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).


	                     
______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


